Civil action tried upon the following issues:
"1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: `Yes.'
"2. If so, did the plaintiff, by his own negligence, contribute to his injury, as alleged in the answer? Answer: `No.'
"3. What damage, if any, is the plaintiff entitled to recover of the defendant? Answer: `$300.'"
Judgment on the verdict in favor of plaintiff. Defendant appealed.
A careful examination of the record in this case disclose no reversible error. The verdict and judgment of the Superior Court will be upheld.
No error.